Exhibit 10.1
Execution Version
AMENDMENT AGREEMENT
     This Amendment Agreement dated as of May 9, 2007 (this “Amendment”) is
among (i) THE WILLIAMS COMPANIES, INC., a Delaware corporation (“TWC”), WILLIAMS
PARTNERS L.P., a Delaware limited partnership (“MLP”), NORTHWEST PIPELINE
CORPORATION, a Delaware corporation (“NWP”), TRANSCONTINENTAL GAS PIPE LINE
CORPORATION, a Delaware corporation (“TGPL”, and together with TWC, MLP and NWP,
the “Borrowers”), (ii) the banks, financial institutions and other institutional
lenders (“Banks”) that are parties to the Credit Agreement dated as of May 1,
2006 (the “Credit Agreement”) among the Borrowers, the Banks, CITIBANK, N.A.,
BANK OF AMERICA, NATIONAL ASSOCIATION and JPMORGAN CHASE BANK, N.A. (each, an
“Issuing Bank”, and collectively, the “Issuing Banks”), and CITIBANK, N.A., as
administrative agent (the “Agent”) under the Credit Agreement, (iii) the Agent,
and (iv) the Issuing Banks. In consideration of the mutual promises contained
herein, the Borrowers, the Banks, the Agent and the Issuing Banks agree as set
forth herein.
     Section 1. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:
     Section 1.1. Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended by amending the definitions of “Rating Category” and “Termination Date”
to read as follows:
     “Rating Category” means, as to any Borrower, the relevant category
(designated as a “Level” followed by a Roman numeral) applicable to such
Borrower from time to time as set forth on Schedule IV, which is based on the
ratings (or lack thereof) of such Borrower’s senior unsecured long-term debt by
S&P or Moody’s. In the event there is a split between the ratings of any
Borrower’s senior unsecured long-term debt by S&P and Moody’s, “Rating Category”
shall be determined based on the lower rating of such Borrower’s senior
unsecured long-term debt by S&P or Moody’s; provided that if such Borrower’s
rating is BB- or higher from S&P and Ba3 or higher from Moody’s and there is a
split between the two ratings, the pricing for such Borrower will be based on
(i) if the split is one subgrade, the higher rating and (ii) if the split is
more than one subgrade, the rating that is one subgrade below the higher rating.
For example, if S&P rates the senior unsecured long-term debt of a Borrower BB+
and Moody’s rates such debt B2, then Level VI on Schedule IV shall apply to such
Borrower. For the avoidance of doubt (x) if there is a split between Level I and
Level III, then Level I shall apply and (y) if the applicable Borrower’s rating
is BB- or higher from S&P and Ba3 or higher from Moody’s and if there is a split
between Level I and Level IV, V or VI, then Level III shall apply.
     “Termination Date” means the earlier of (i) May 1,2012 or (ii) the date of
termination in whole of the Commitments pursuant to Section 2.4 or 6.1.
     Section 1.2. Schedule IV. Schedule IV of the Credit Agreement is hereby
amended by deleting it in its entirety and replacing it with Schedule IV
attached hereto.
     Section 2. Miscellaneous.
     Section 2.1. Amendments, Etc. No amendment or waiver of any provision of
this Amendment, nor consent to any departure by any Borrower therefrom, shall in
any event be effective unless effected in accordance with Section 8.1 of the
Credit Agreement.
     Section 2.2. Governing Law. This Amendment and the Credit Agreement as
amended hereby shall be governed by, and construed in accordance with, the laws
of the State of New York.

1



--------------------------------------------------------------------------------



 



     Section 2.3. Preservation. Except as specifically modified by the terms of
this Amendment, all of the terms, provisions, covenants, warranties and
agreements contained in the Credit Agreement, any Credit Document or any other
document executed in connection with or pursuant to the Credit Agreement remain
in full force and effect. Capitalized terms used herein that are not defined
herein and are defined in the Credit Agreement, as amended hereby, are used
herein as defined in the Credit Agreement, as amended hereby. Each reference to
the Credit Agreement in any Credit Document or other document executed in
connection with or pursuant to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended hereby.
     Section 2.4. Execution in Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     Section 2.5. Representations and Warranties. Each Borrower hereby
represents and warrants to the Agent, the Issuing Banks and the Banks that:
     (a) The execution, delivery and performance by such Borrower, the
performance of the Credit Agreement as amended hereby by such Borrower and the
consummation of the transactions contemplated hereby or thereby are within such
Borrower’s corporate, limited partnership or limited liability company powers,
have been duly authorized by all necessary corporate, limited partnership or
limited liability company action, require no material authorization, approval or
other action by, or notice to or filing with, any governmental authority or
regulatory body, do not contravene (i) such Borrower’s charter, by-laws or
formation agreement or (ii) law or any restriction under any material agreement
binding on or affecting such Borrower and will not result in or require the
creation or imposition of any Lien prohibited by the Credit Agreement.
     (b) this Amendment has been duly executed and delivered by such Borrower,
     (c) this Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity,
     (d) the representations and warranties contained in Section 4.1 of the
Credit Agreement, as amended hereby, and each of the representations and
warranties contained in any other Credit Document, in each case made by such
Borrower as to itself and to its Subsidiaries only, are correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof (unless such representation and warranty speaks solely as of a particular
date or a particular period, in which case, as of such date or for such period),
     (e) no event has occurred and is continuing or would result from the
transactions contemplated hereby, which constitutes a Default or an Event of
Default, and
     (f) after giving effect to this Amendment, such Borrower will be in
compliance with each proviso set forth in Section 2.I(a) of the Credit Agreement
and the first proviso set forth in Section 2.1 (b) of the Credit Agreement.
     Section 2.6. Bank Credit Decision. Each of the Banks and Issuing Banks
acknowledges that it has, independently and without reliance upon the Agent, any
Issuing Bank or any other Bank and based

2



--------------------------------------------------------------------------------



 



on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Amendment and to agree to the
various matters set forth herein. Each of the Banks and Issuing Banks also
acknowledges that it will, independently and without reliance upon the Agent,
any Issuing Bank or any other Bank and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking any action under the Credit Agreement as
amended hereby.
     Section 2.7. Effectiveness. This Amendment shall become effective as of the
date first written above (the “Amendment Effective Date”) only upon the
satisfaction of all of the following conditions precedent:
     (a) Execution of (i) this Amendment by each of the Banks, the Agent, the
Issuing Banks and the Borrowers and (ii) the Acknowledgment and Consent attached
to this Amendment by each of TWC and Pipeline Holdco. Delivery of an executed
signature page to this Amendment or the Acknowledgement and Consent by
telecopier shall be as effective as delivery of a manually executed counterpart
of this Amendment or Acknowledgement and Consent, as applicable.
     (b) The Agent shall have received certified copies of the resolutions of
the Board of Directors, or an authorized committee thereof or other relevant
Person, of each Borrower and Pipeline Holdco authorizing in the case of each
Borrower, the execution of this Amendment, and in the case of TWC and Pipeline
Holdco, the Acknowledgement and Consent attached hereto.
     (c) The Agent shall have received a certificate of each Borrower and
Pipeline Holdco, signed on behalf of such Borrower or Pipeline Holdco, as
applicable, by an Authorized Officer thereof, dated as of the Amendment
Effective Date (the statements made in which certificate shall be true on and as
of the Amendment Effective Date), certifying as to (i) the absence of any
amendments to the charter or other organizational documents of such Person not
included in the certificate previously delivered to the Agent pursuant to
Section 3.1(d) of the Credit Agreement, (ii) the due incorporation or formation
and good standing and valid existence of such Person as an entity organized
under the laws of the jurisdiction of its incorporation or organization and
(iii) the signature and incumbency certificate of each such Person, in each case
as delivered to the Agent on the Effective Date of the Credit Agreement, is in
full force and effect and has not been amended or modified in any respect since
such Effective Date.
     (d) The Borrowers shall have paid all fees and expenses incurred by Agent’s
counsel in connection with this Amendment.
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.
[Remainder of this page intentionally left blank — signature pages follow]

3



--------------------------------------------------------------------------------



 



            BORROWERS:

THE WILLIAMS COMPANIES, INC.
      By:   /s/ Rodney J. Sailor         Name:   Rodney J. Sailor       
Title:   Vice President & Treasurer        WILLIAMS PARTNERS L.P.
      By:   Williams Partners GP LLC, its general partner             By:   /s/
Rodney J. Sailor         Name:   Rodney J. Sailor        Title:   Treasurer     
  NORTHWEST PIPELINE CORPORATION
      By:   /s/ Rodney J. Sailor         Name:   Rodney J. Sailor       
Title:   Assistant Treasurer        TRANSCONTINENTAL GAS PIPE LINE
CORPORATION
      By:   /s/ Rodney J. Sailor         Name:   Rodney J. Sailor       
Title:   Assistant Treasurer   

Signature Page to Amendment Agreement





--------------------------------------------------------------------------------



 



         

            AGENT:

CITIBANK, N.A., as Agent
      By:   /s/ Todd Mogil         Authorized Officer        Todd Mogil,
Attorney-in-Fact              ISSUING BANKS:

CITIBANK, N.A., as Issuing Bank
      By:   /s/ Todd Mogil         Authorized Officer        Todd Mogil,
Attorney-in-Fact        BANK OF AMERICA, NATIONAL
ASSOCIATION, as Issuing Bank
      By:   /s/ Ronald E. McKaig         Authorized Officer
Ronald E. McKaig        Senior Vice President        JPMORGAN CHASE BANK, N.A.,
as Issuing Bank
      By:   /s/ [ILLEGIBLE]         Authorized Officer   

Signature Page to Amendment Agreement





--------------------------------------------------------------------------------



 



            BANKS:

CITIBANK, N.A.
      By:   /s/ Todd Mogil         Authorized Officer        Todd Mogil,        
Attorney-in-Fact        BANK OF AMERICA, NATIONAL ASSOCIATION
      By:   /s/ Ronald E. McKaig         Authorized Officer        Ronald E.
McKaig        Senior Vice President        JPMORGAN CHASE BANK, N.A.
      By:   /s/ [ILLEGIBLE]         Authorized Officer        THE BANK OF NOVA
SCOTIA
      By:   /s/ Andrew Ostrov         Authorized officer
Andrew Ostrov        Director        THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ Lucy Walker         Authorized Officer        Lucy Walker       
Vice President        ABN AMRO BANK N.V.
      By:   /s/ John D. Reed         Authorized officer
John D. Reed,        Director        By:   /s/ Todd D. Vaubel         Authorized
officer
Todd D. Vaubel,        Asst. V. President        BANK OF OKLAHOMA, NA
      By:   /s/ Robert D. Mattax         Authorized Officer        Robert D.
Mattax,        Senior Vice President     

Signature Page to Amendment Agreement





--------------------------------------------------------------------------------



 



                    BARCLAYS BANK PLC
          By:   /s/ Nicholas Bell             Authorized Officer         
Name:   Nicholas Bell            Title:   Director                       
BAYERISCHE LANDESBANK, Cayman Islands Branch
          By:   /s/ Nikolai von Mengden             Authorized officer
Nikolai von Mengden            Senior Vice President                           
      By:   /s/ ANNETTE SCHMIDT             Authorized officer
ANNETTE SCHMIDT            FIRST VICE PRESIDENT                  BNP PARIBAS
BNP PARIBAS
    By:   /s/ Mark A. Cox    By:   /s/ Larry Robinson       Authorized officer
Mark A. Cox      Authorized officer
Larry Robinson      Managing Director      Director                  CALYON NEW
YORK BRANCH
  CALYON NEW YORK BRANCH
    By:   /s/ Michael D. Willis     By:   /s/ Page Dillehunt       Authorized
officer     Authorized officer     Michael D. Willis      Page Dillehunt     
Director      Managing Director                        LEHMAN COMMERCIAL PAPER
INC.
          By:   /s/ Frank P. Turner             Authorized Officer         
Frank P. Turner,            Vice President                        MERRILL LYNCH
CAPITAL CORPORATION
          By:   /s/ Carol J.E. Feeley             Authorized officer
Carol J.E. Feeley            Vice President                        MIZUHO
CORPORATE BANK, LTD.
          By:   /s/ Leon Mo             Authorized officer         Name:   Leon
Mo            Title:   Senior Vice President                 

Signature Page to Amendment Agreement





--------------------------------------------------------------------------------



 



            NATIXIS (f.k.a. NATEXIS BANQUES POPULAIRES)
      By:   /s/ Louis P. Laville, III         Authorized Officer        Louis P.
Laville, III        Managing Director            By:   /s/ Daniel Payer        
Authorized Officer        Daniel Payer        Director        REGIONS BANK
      By:   /s/ [ILLEGIBLE]         Authorized Officer              ROYAL BANK
OF CANADA
      By:   /s/ [ILLEGIBLE]         Authorized Officer              THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., HOUSTON AGENCY
      By:   /s/ Kelton Glasscock V.P.         Authorized Officer
Kelton Glasscock V.P.              By:   /s/ Jay Fort, V.P.         Authorized
Officer
Jay Fort, V.P.              TORONTO DOMINION (TEXAS) LLC
      By:   /s/ Debbi L. Brito         Authorized Officer        DEBBI L. BRITO
AUTHORIZED SIGNATORY        WACHOVIA BANK, N.A.
      By:   /s/ Paul Pritchett         Authorized Officer        Name:   Paul
Pritchett       Title:   Vice President        WESTLB AG, NEW YORK BRANCH
      By:   /s/ Duncan Robertson         Authorized Officer        DUNCAN
ROBERTSON        EXECUTIVE DIRECTOR            By:   /s/ Thomas D. Murray      
  Authorized Officer        THOMAS D. MURRAY        MANAGING DIRECTOR   

Signature Page to Amendment Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND CONSENT
     To induce the Agent, the Issuing Banks and the Banks to execute the
foregoing Amendment, each undersigned Credit Party hereby (a) consents to the
execution, delivery and performance of such Amendment Agreement, (b) agrees that
(1) neither any Credit Document executed by it nor any obligation of any of the
undersigned nor any right or remedy of the Agent, any Issuing Bank or any Bank
with respect to any undersigned Credit Party is released or impaired by such
Amendment, and (2) this acknowledgment and consent shall not be construed as
requiring the consent or agreement of any undersigned Credit Party in any
circumstance, and (c) ratifies and confirms all provisions of the Credit
Documents executed by it.

            THE WILLIAMS COMPANIES, INC.
      By:   /s/ Rodney J. Sailor         Name:   Rodney J. Sailor       
Title:   Vice President & Treasurer        WILLIAMS GAS PIPELINE COMPANY, LLC
      By:   /s/ Rodney J. Sailor         Name:   Rodney J. Sailor       
Title:   Assistant Treasurer     

Signature Page to Acknowledgment and Consent

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
Applicable Commitment Fee and Applicable Margins
     Pricing is based upon the lower rating from S&P and Moody’s with respect to
the relevant Borrower’s senior unsecured long-term debt; provided that if a
Borrower’s rating is BB- or higher from S&P and Ba3 or higher from Moody’s and
there is a split between the two ratings, the pricing for such Borrower will be
based on (i) if the split is one subgrade, the higher rating and (ii) if the
split is more than one subgrade, the rating that is one subgrade below the
higher rating. For the avoidance of doubt (x) if there is a split between Level
I and Level III, then Level I shall apply and (y) if the applicable Borrower’s
rating is BB-or higher from S&P and Ba3 or higher from Moody’s and if there is a
split between Level I and Level IV, V or VI, then Level III shall apply. Each
Borrower’s pricing is based on its own ratings. All amounts are in basis points
(1/100%) per annum.

                                                      Level I     Level II    
Level III     Level IV     Level V     Level VI       BBB or Baa2     BBB- and  
  BBB- or     BB+ or     BB or     BB- or Ba3       or Higher     Baa3     Baa3
    Ba1     Ba2     or Lower  
Applicable Commitment Fee Rate:
    9.0       11.0       12.5       20.0       25.0       30.0  
 
                                   
Applicable Margin
(for Eurodollar Rate Advances):
    45.0       60.0       75.0       100.0       125.0       150.0  
 
                                   
Applicable Margin
(for Base Rate Advances):
    0       0       0       0       25.0       50.0  
 
                                   

Schedule IV

 